--------------------------------------------------------------------------------

Exhibit 10.1

 
TRANSOCEAN INC.

 
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 
(As Amended and Restated Effective May 12, 2005)

 
1.
Purpose


 
The Transocean Inc. Employee Stock Purchase Plan (the “Plan”) is designed to
encourage and assist all eligible employees of Transocean Inc., a Cayman Islands
exempted company limited by shares (“Transocean”) and Subsidiaries (as defined
in Section 4) (hereinafter collectively referred to as the “Company”), where
permitted by applicable laws and regulations, to acquire an equity interest in
Transocean through the purchase of ordinary shares, par value US$.01 per share,
of Transocean (“Ordinary Shares”). It is intended that this Plan shall
constitute an “employee stock purchase plan” within the meaning of Section 423
of the Internal Revenue Code of 1986, as amended (the “Code”).

 
2.
Administration of the Plan


 
The Plan shall be administered and interpreted by the Administrative Committee
(the “Committee”) appointed by the Finance and Benefits Committee of the Board
of Directors of Transocean (the “Board”), which Committee shall consist of at
least two (2) persons. The Committee shall supervise the administration and
enforcement of the Plan according to its terms and provisions and shall have all
powers necessary to accomplish these purposes and discharge its duties hereunder
including, but not by way of limitation, the power to (i) employ and compensate
agents of the Committee for the purpose of administering the accounts of
participating employees; (ii) construe or interpret the Plan; (iii) determine
all questions of eligibility; and (iv) compute the amount and determine the
manner and time of payment of all benefits according to the Plan.

 
The Committee may act by decision of a majority of its members at a regular or
special meeting of the Committee or by decision reduced to writing and signed by
a majority of the members of the Committee without holding a formal meeting. The
Committee may delegate its duties and authority under this Plan to one or more
officers of the Company, and actions taken by such duly authorized officers
shall be deemed to be actions of the Committee.

 
3.
Nature and Number of Shares


 
The Ordinary Shares subject to issuance under the terms of the Plan shall be
shares of Transocean’s authorized but unissued Ordinary Shares, previously
issued Ordinary Shares reacquired and held by or on behalf of the Company or
Ordinary Shares purchased on the open market. The aggregate number of Ordinary
Shares which may be issued under the Plan shall not exceed three million five
hundred thousand (3,500,000) Ordinary Shares. All Ordinary Shares purchased
under the Plan, regardless of source, shall be counted against the three million
five hundred thousand (3,500,000) Ordinary Share limitation.

 
In the event of any scheme of arrangement, reorganization, share split, reverse
share split, share dividend, combination of shares, merger, consolidation,
offering of rights or other similar change in the capital structure of
Transocean, the Committee may make such adjustment, if any, as it deems
appropriate in the number, kind and purchase price of the Ordinary Shares
available for purchase under the Plan and in the maximum number of Ordinary
Shares which may be issued under the Plan, subject to the approval of the Board
and in accordance with Section 19.

 
4.
Eligibility Requirements


 
Each “Employee” (as hereinafter defined), except as described in the next
following paragraph, shall become eligible to participate in the Plan in
accordance with Section 5 on the first “Enrollment Date” (as defined therein)
following employment by the Company. Participation in the Plan is voluntary.

 
 
 

1

--------------------------------------------------------------------------------


 
The following Employees are not eligible to participate in the Plan:



 
(i) Employees who would, immediately upon enrollment in the Plan, own directly
or indirectly, or hold options or rights to acquire, an aggregate of five
percent (5%) or more of the total combined voting power or value of all
outstanding shares of all classes of the Company or any Subsidiary (in
determining share ownership of an individual, the rules of Section 424(d) of the
Code shall be applied, and the Committee may rely on representations of fact
made to it by the employee and believed by it to be true);

 
(ii) Employees of Transocean who are customarily employed for less than twenty
(20) hours per week or less than five (5) months in any calendar year;

 
(iii) Employees of any Subsidiary who are excluded under the terms of any
agreement evidencing the adoption of the Plan;

 
(iv) Employees who reside in a country in which the Plan fails to meet
applicable legal and regulatory requirements or in a country whose laws make
participation impractical; and

 
(v) Employees who are not employed by a Participating Subsidiary (as listed in
Appendix A).

 
“Employee” shall mean any individual employed by Transocean or any Subsidiary
(as hereinafter defined). “Eligible Employee” shall mean any Employee who has
met the eligibility requirements in this Section 4 and is eligible to
participate in the Plan. “Subsidiary” shall mean any corporation (a) which is in
an unbroken chain of corporations beginning with Transocean if each of the
corporations other than the last corporation in the chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain. “Participating Subsidiary”
shall mean a Subsidiary that has adopted the Plan with the approval of the
Committee (as listed in Appendix A). “Non-Participating Subsidiary” shall mean a
Subsidiary that has not adopted the Plan.

 
5.
Enrollment


 
Each Eligible Employee of Transocean or a Participating Subsidiary may enroll in
the Plan on the first January 1 following the date he first meets the
eligibility requirements of Section 4.

 
Any Eligible Employee not enrolling in the Plan when first eligible may enroll
in the Plan on any subsequent January 1. Any Eligible Employee may enroll or
re-enroll in the Plan on the dates hereinabove prescribed or such other specific
dates established by the Committee from time to time (“Enrollment Dates”). In
order to enroll, an Eligible Employee must complete the enrollment procedures
designated by the Committee as of the designated date for the following Purchase
Period (as defined in Section 6).

 
6.
Method of Payment


 
Payment for shares is to be made as of the applicable “Purchase Date” (as
defined in Section 9) through payroll deductions on an after-tax basis (with no
right of prepayment) over the Purchase Period, with the first such deduction
commencing with the first payroll period ending or as soon as administratively
possible, after the Enrollment Date. “Purchase Period” under the Plan shall mean
each period of one (1) year beginning on each January 1 and ending on the
following December 31 or such other period as the Committee may prescribe. Each
Eligible Employee who is enrolled in the Plan (hereinafter referred to as a
“Participant”) will authorize such deductions from his pay for each month during
the Purchase Period, and such amounts will be deducted in conformity with his
employer’s payroll deduction schedule.
 
Each Participant may elect to make contributions each pay period in amounts not
less than two percent (2%) of the Participant’s monthly compensation (with no
dollar minimum), not to exceed a monthly contribution equal to twenty percent
(20%) of the Participant’s monthly compensation (or such other dollar amounts as
the Committee may establish from time to time before an Enrollment Date for all
purchases to occur during the relevant Purchase Period). A Participant’s monthly
compensation includes base pay and overtime pay associated with base pay, but
excludes bonus pay, premium and any type of special pay and overtime associated
with premium or special pay. In establishing other dollar amounts of permitted
contributions, the Committee may take into account the “Maximum Share
Limitation” (as defined in Section 8). The rate of contribution shall be
designated by the Participant in the enrollment form or other media approved by
the Committee.


 
 

2

--------------------------------------------------------------------------------


 
A Participant may elect to increase or decrease the rate of contribution
effective as of the first day of the Purchase Period by giving prior notice to
the person or entity designated by the Committee on the appropriate form or
other media approved by the Committee. A Participant may not elect to increase
or decrease the rate of contribution during a Purchase Period.

 
A Participant may suspend payroll deductions at any time during the Purchase
Period by giving prior notice to the person or entity designated by the
Committee on the appropriate form or other media approved by the Committee. If a
Participant elects to suspend his payroll deductions, such Participant’s account
will continue to accrue interest and will be used to purchase shares at the end
of the Purchase Period. A Participant may also elect to withdraw his entire
contributions for the current Purchase Period in accordance with Section 8 by
giving prior notice to the person or entity designated by the Committee on the
appropriate form or other media approved by the Committee. Any Participant who
withdraws his contributions will receive, as soon as practicable, his entire
account balance, including interest and dividends, if any. Any Participant who
suspends payroll deductions or withdraws contributions during any Purchase
Period cannot resume payroll deductions during such Purchase Period and must
re-enroll in the Plan in order to participate in the next Purchase Period.

 
Except in the case of cancellation of election to purchase, death, resignation
or other terminating event, the amount in a Participant’s account at the end of
the Purchase Period will be applied to the purchase of Ordinary Shares.

 
7.
Crediting of Contributions, Interest and Dividends


 
Contributions shall be credited to a Participant’s account as soon as
administratively feasible after payroll withholding. Unless otherwise prohibited
by laws and regulations, Participant contributions will receive interest at a
rate realized for the investment vehicle or vehicles designated by the Committee
for purposes of the Plan. Interest will be credited to a Participant’s account
from the first date on which such Participant’s contributions are deposited with
the investment vehicle until the earlier of (i) the end of the Purchase Period
or (ii) in the event of cancellation, death, resignation or other terminating
event, the last day for which interest is allocated for such investment vehicle
prior to the date on which such contributions are returned to the Participant.

 
Dividends on shares held in a Participant’s account in the Plan will be invested
in Ordinary Shares under the Company’s Shareholder Dividend Reinvestment Plan.
Any such contributions, interest and dividends shall be deposited in or held by
a bank or financial institution designated by the Committee for this purpose
(the “Custodian”).

 
8.
Grant of Right to Purchase Shares on Enrollment


 
Enrollment in the Plan by an Eligible Employee on an Enrollment Date will
constitute the grant by the Company to the Participant of the right to purchase
Ordinary Shares under the Plan. Re-enrollment by a Participant in the Plan will
constitute a grant by the Company to the Participant of a new opportunity to
purchase shares on the Enrollment Date on which such re-enrollment occurs. A
Participant who has not (a) terminated employment, (b) withdrawn his
contributions from the Plan, or (c) notified the Company in writing, by December
1 (or such date as the Committee shall establish), of his election to withdraw
his payroll deductions plus interest as of December 31, will have Ordinary
Shares purchased for him on the applicable Purchase Date. In addition, a
Participant who has not (a) terminated employment, (b) withdrawn his
contributions from the Plan, (c) notified the Company in writing to stop his
contributions to the Plan or (d) transferred to a Non-Participating Subsidiary,
will automatically be re-enrolled in the Plan on the Enrollment Date immediately
following the Purchase Date on which such purchase has occurred, unless each
Participant notifies the person designated by the Committee on the appropriate
form or other media approved by the Committee that he elects not to re-enroll.

 
 
 

3

--------------------------------------------------------------------------------


 
Each right to purchase Ordinary Shares under the Plan during a Purchase Period
shall have the following terms:



 
(i) the right to purchase Ordinary Shares during a particular Purchase Period
shall expire on the earlier of: (A) the completion of the purchase of shares on
the Purchase Date occurring in the Purchase Period, or (B) the date on which
participation of such Participant in the Plan terminates for any reason;

 
(ii) payment for shares purchased will be made through payroll withholding and
the crediting of interest and dividends, if applicable, in accordance with
Sections 6 and 7;

 
(iii) purchase of shares will be accomplished only in accordance with Section 9;

 
(iv) the price per share will be determined as provided in Section 9;

 
(v) the right to purchase shares (taken together with all other such rights then
outstanding under this Plan and under all other similar stock purchase plans of
Transocean or any Subsidiary) will in no event give the Participant the right to
purchase a number of shares during a calendar year in excess of the number of
Ordinary Shares derived by dividing twenty-five thousand dollars (US$25,000) by
the fair market value of the Ordinary Shares (the “Maximum Share Limitation”) on
the applicable Grant Date determined in accordance with Section 9; and

 
(vi) the right to purchase shares will in all respects be subject to the terms
and conditions of the Plan, as interpreted by the Committee from time to time.

 
9.
Purchase of Shares


 
The right to purchase Ordinary Shares granted by the Company under the Plan is
for the term of a Purchase Period. The fair market value of the Ordinary Shares
(“Fair Market Value”) to be purchased during such Purchase Period will be the
closing composite sales price per Ordinary Share in the New York Stock Exchange
Composite Transactions Quotations on the first trading day of the calendar month
of January, or such other trading date designated by the Committee (the “Grant
Date).

 
The Fair Market Value of the Ordinary Shares will again be determined in the
same manner on the last trading day of the calendar month of December, or such
other trading date designated by the Committee (the “Purchase Date”); however,
in no event shall the Committee, in the exercise of its discretion, designate a
Purchase Date beyond twelve (12) months from the related Enrollment Date or
otherwise fail to meet the requirements of Section 423(b)(7) of the Code. These
dates constitute the date of grant and the date of exercise for valuation
purposes of Section 423 of the Code.

 
As of the Purchase Date, the Committee shall apply the funds then credited to
each Participant’s account to the purchase of Ordinary Shares. The cost to the
Participant for the shares purchased during a Purchase Period shall be the lower
of:

 
(i) eighty-five percent (85%) of the Fair Market Value of Ordinary Shares on the
Grant Date; or

 
(ii) eighty-five percent (85%) of the Fair Market Value of Ordinary Shares on
the Purchase Date.

 
Certificates evidencing shares purchased shall be delivered to the Custodian or
to any other bank or financial institution designated by the Committee for this
purpose or delivered to the Participant (if the Participant has terminated
employment for any reason and has elected by notice to the Committee to receive
the certificate) as soon as administratively feasible after the Purchase Date;
however, certificates shall not be delivered to the Participant within one (1)
year of the Purchase Date of the underlying shares, except as otherwise provided
herein. Notwithstanding the foregoing, Participants shall be treated as the
record owners of their shares effective as of the Purchase Date. Shares that are
held by the Custodian, or any other designated bank or financial institution,
shall be held in book entry form. Until such certificates are distributed to the
Participant, the Participant will not be permitted to transfer ownership of the
certificates except as contemplated by Section 10 or Section 14 of the Plan. Any
Participant who terminates employment will receive a certificate for the number
of shares held in his account and a cash refund attributable to amounts equal to
less than the price of a whole share, and any accumulated contributions,
dividends and interest.


 
 

4

--------------------------------------------------------------------------------


 
If for any reason the purchase of shares with a Participant’s allocations to the
Plan exceeds or would exceed the Maximum Share Limitation, such excess amounts
shall be refunded to the Participant as soon as practicable after such excess
has been determined to exist.

 
If as of any Purchase Date the shares authorized for purchase under the Plan are
exceeded, enrollments shall be reduced proportionately to eliminate the excess.
Any funds that cannot be applied to the purchase of shares due to excess
enrollment shall be refunded as soon as administratively feasible, including
interest determined in accordance with Section 7. The Committee in its
discretion may also provide that excess enrollments may be carried over to the
next Purchase Period under this Plan or any successor plan according to the
regulations set forth under Section 423 of the Code.

 
10.
Withdrawal of Shares and Sale of Shares


 
(a) A Participant may elect to withdraw at any time (without withdrawing from
participation in the Plan) shares which have been held in his account for at
least one (1) year by giving notice to the person or entity designated by the
Committee on the appropriate form or other media approved by the Committee. Upon
receipt of such notice from the person designated by the Committee, the
Custodian, bank or other financial institution designated by the Committee for
this purpose will arrange for the issuance and delivery of such shares held in
the Participant’s account as soon as administratively feasible.

 
(b) Notwithstanding anything in the Plan to the contrary, a Participant may sell
shares which are held in his account, including shares which have been held in
his account for less than one (1) year, by giving notice to the person or entity
designated by the Committee on the appropriate form or other media approved by
the Committee (the Committee reserves the right to require a 3-month holding
period on all shares). Upon receipt of such notice from the person or entity
designated by the Committee, the Custodian, bank or other financial institution
designated by the Committee for this purpose will arrange for the sale of such
Participant’s shares. Any sale will be deemed to occur as soon as practicable
after the Participant provides such notice to the person or entity designated by
the Committee. The proceeds of any sale under this subsection 10(b), less any
associated commissions or required withholding for taxes, shall be paid to the
Participant as soon as practicable after the sale.

 
11.
Termination of Participation


 
The right to participate in the Plan terminates immediately when a Participant
ceases to be employed by the Company or a Participating Subsidiary for any
reason whatsoever (including death, resignation or other terminating event). As
soon as administratively feasible after termination of participation due to
cessation of employment, the Committee shall pay to the Participant or his
beneficiary or legal representative all amounts credited to his account,
including interest and dividends, if applicable, determined in accordance with
Section 7, and shall cause a certificate for the number of shares held in his
account to be delivered to the Participant, subject to the restrictions in
Section 9. If a Participant ceases to be employed by the Company or a
Participating Subsidiary and is rehired, he must wait for the next
Enrollment Date to enroll again.

 
Participation also terminates immediately when the Participant voluntarily
withdraws his contributions from the Plan.

 
Participation terminates immediately after the Purchase Date if the Participant
becomes ineligible for any reason, other than termination of employment, during
the Purchase Period or the Participant suspended payroll deductions during the
Purchase Period and has not re-enrolled in the Plan for the next Purchase
Period.

 
5

--------------------------------------------------------------------------------


 
For purposes of the Plan, a Participant is not deemed to have terminated his
employment if he transfers employment from Transocean to a Subsidiary, or vice
versa, or transfers employment between Subsidiaries including a
Non-Participating Subsidiary. A Participant who transfers to a Non-Participating
Subsidiary may elect to withdraw his contributions from the Plan at that time or
allow the contributions to remain in the Plan, accruing interest until the end
of the Purchase Period. If the Participant elects to leave his contributions in
the Plan, they will be used to purchase shares at the end of the Purchase Period
and participation terminates immediately after the Purchase Date.
 
12.
Unpaid Leave of Absence and Saving Plan Suspension

 
Unless the Participant has voluntarily withdrawn his contributions from the
Plan, shares will be purchased for his account on the Purchase Date next
following commencement of an unpaid leave of absence or suspension due to a
hardship withdrawal from the Transocean U.S. Savings Plan by such Participant,
provided such leave or suspension does not constitute a termination of
employment. The number of shares to be purchased will be determined by applying
to the purchase the amount of the Participant’s contributions made up to the
commencement of such unpaid leave of absence or suspension plus interest on such
contributions and dividends, if applicable, both determined in accordance with
Section 7. In addition, the Participant will automatically resume payroll
deductions when eligible employment is resumed or the suspension ends (unless he
has elected to stop contributions to the Plan) provided such leave or suspension
did not constitute a termination of employment.
 
13.
Designation of Beneficiary


 
Each Participant may designate one or more beneficiaries in the event of death
and may, in his sole discretion, change such designation at any time. Any such
designation shall be effective upon receipt by the person or entity designated
by the Committee and shall control over any disposition by will or otherwise.

 
As soon as administratively feasible after the death of a Participant, amounts
credited to his account, including interest and dividends, if applicable,
determined in accordance with Section 7, shall be paid in cash and a certificate
for any shares shall be delivered to the Participant’s designated beneficiaries
or, in the absence of such designation, to the Participant’s surviving spouse.
If the Participant has not designated a beneficiary and is not married at the
time of death, the cash and certificate shall be delivered to his surviving
child(ren) or to the executor, administrator or other legal representative of
the Participant’s estate if the Participant has no surviving child(ren). Such
payment shall relieve the Company of further liability to the deceased
Participant with respect to the Plan. If more than one beneficiary is
designated, each beneficiary shall receive an equal portion of the account
unless the Participant has given express contrary instructions.

 
14.
Assignment


 
Except as provided in Section 13, the rights of a Participant under the Plan
will not be assignable or otherwise transferable by the Participant, other than
by will or the laws of descent and distribution or pursuant to a “qualified
domestic relations order,” as defined in Section 414(p) of the Code. No
purported assignment or transfer of such rights of a Participant under the Plan,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the purported assignee or transferee any interest or right therein
whatsoever, but immediately upon such assignment or transfer, or any attempt to
make the same, such rights shall terminate and become of no further effect. If
this provision is violated, the Participant’s election to purchase Ordinary
Shares shall terminate, and the only obligation of the Company remaining under
the Plan will be to pay to the person entitled thereto the amount then credited
to the Participant’s account. No Participant may create a lien on any funds,
securities, rights or other property held for the account of the Participant
under the Plan, except to the extent that there has been a designation of
beneficiaries in accordance with the Plan, and except to the extent permitted by
will or the laws of descent and distribution if beneficiaries have not been
designated. A Participant’s right to purchase shares under the Plan shall be
exercisable only during the Participant’s lifetime and only by him.

 
 
 

6

--------------------------------------------------------------------------------



 
15.
Costs


 
All costs and expenses incurred in administering this Plan shall be paid by the
Company. Any brokerage fees for the sale of shares purchased under the Plan
shall be paid by the Participant.

 
16.
Reports


 
At the end of each Purchase Period, the Company shall provide or cause to be
provided to each Participant a report of his contributions, including interest
earned, and the number of Ordinary Shares purchased with such contributions by
that Participant on each Purchase Date.

 
17.
Equal Rights and Privileges


 
All Eligible Employees shall have equal rights and privileges with respect to
the Plan to the extent necessary to enable the Plan to qualify for U.S. tax
purposes as an “employee stock purchase plan” within the meaning of Section 423
or any successor provision of the Code and related regulations. Any provision of
the Plan which is inconsistent with Section 423 or any successor provision of
the Code shall without further act or amendment by the Company be reformed to
comply with the requirements of Section 423. This Section 17 shall take
precedence over all other provisions in the Plan.

 
18.
Rights as Shareholders


 
A Participant will have no rights as a shareholder under the election to
purchase until he becomes a shareholder as herein provided. A Participant will
become a shareholder with respect to shares for which payment has been completed
as provided in Section 9 at the close of business on the last business day of
the Purchase Period.

 
19.
Modification and Termination


 
The Company, by action of the Board or by action of the Finance and Benefits
Committee of the Board, may at any time and from time to time amend or terminate
this Plan. Notwithstanding the foregoing, the Committee may amend the Plan by
its own action if any such amendment is necessary for the Plan to meet
applicable legal requirements, to modify the administrative provisions of the
Plan or to make any other change which does not materially increase Plan costs
or substantially modify the eligibility, vesting or benefit provisions of the
Plan.

 
No amendment shall be effective unless within one (1) year after it is adopted
by the Board, it is approved by the holders of Transocean’s outstanding shares
if and to the extent such amendment is required to be approved by shareholders
in order to cause the rights granted under the Plan to purchase Ordinary Shares
to meet the requirements of Section 423 of the Code (or any successor
provision).

 
The Plan shall terminate after all Ordinary Shares issued under the Plan have
been purchased, unless terminated earlier by the Board or unless additional
Ordinary Shares are issued under the Plan with the approval of the shareholders.
In the event the Plan is terminated, the Committee may elect to terminate all
outstanding rights to purchase shares under the Plan either immediately or upon
completion of the purchase of shares on the next Purchase Date, unless the
Committee has designated that the right to make all such purchases shall expire
on some other designated date occurring prior to the next Purchase Date. If the
rights to purchase shares under the Plan are terminated prior to expiration, all
funds contributed to the Plan which have not been used to purchase shares shall
be returned to the Participants as soon as administratively feasible, including
interest and dividends, if applicable, determined in accordance with Section 7.

 
20.
Board and Shareholder Approval; Effective Date


 
The Plan was originally adopted by the Board on March 12, 1998 and was effective
immediately on such date. The Plan was originally approved by shareholders at
the 1998 annual meeting. The Plan was amended and restated effective January 1,
2000. The Plan was again amended and restated effective May 8, 2003, subject to
shareholder approval (which was obtained at the shareholder’s meeting held on
May 8, 2003) of an increase in the number of Ordinary Shares reserved for
issuance under the Plan. This amendment and restatement of the Plan shall be
effective as of May 12, 2005, subject to shareholder approval (which was
obtained at the shareholder’s meeting held on May 12, 2005).

 
 
 

7

--------------------------------------------------------------------------------



 
21.
Governmental Approvals or Consents


 
This Plan and any offering or sale made to Eligible Employees under it are
subject to any governmental approvals or consents that may be or become
applicable in connection therewith. Subject to the provisions of Section 19, the
Board may make such changes in the Plan and include such terms in any offering
under the Plan as may be desirable to comply with the rules or regulations of
any governmental authority.

 
22.
Listing of Shares and Related Matters


 
If at any time the Board or the Committee shall determine, based on opinion of
legal counsel, that the listing, registration or qualification of the shares
covered by the Plan upon any national securities exchange or reporting system or
under any state or federal law is necessary or desirable as a condition of, or
in connection with, the sale or purchase of shares under the Plan, no shares
will be sold, issued or delivered unless and until such listing, registration or
qualification shall have been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to legal counsel.

 
23.
Employment Rights


 
The Plan shall neither impose any obligation on Transocean or on any Subsidiary
to continue the employment of any Participant, nor impose any obligation on any
Participant to remain in the employ of Transocean or of any Subsidiary.

 
24.
Withholding of Taxes


 
The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with the
purchase of Ordinary Shares under the Plan.

 
25.
Subsidiary Terms


 
In addition to changes in eligibility requirements, the Participating
Subsidiaries may make changes in the terms of this Plan applicable to their
Eligible Employees as shall be acceptable to the Committee, provided that such
changes do not cause the Plan to fail to comply with the requirements of Section
423 of the Code, to the extent it is applicable. All changes must be approved by
the Committee and added as an Appendix to this document.

 
26.
Governing Law


 
The Plan and rights to purchase shares that may be granted hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas.

 
27.
Use of Gender


 
The gender of words used in the Plan shall be construed to include whichever may
be appropriate under any particular circumstances of the masculine, feminine or
neuter genders.

 
28.
Other Provisions


 
The agreements to purchase Ordinary Shares under the Plan shall contain such
other provisions as the Committee and the Board shall deem advisable, provided
that no such provision shall in any way be in conflict with the terms of the
Plan.

 
 
 

8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this document has been executed effective as of May 12,
2005.





        TRANSOCEAN INC.  
   
              By:   /s/ Eric B. Brown  

--------------------------------------------------------------------------------

Eric B. Brown   Senior Vice President, General Counsel & Corporate Secretary


 
9

--------------------------------------------------------------------------------

 